                             IN THE UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

 MARITZ HOLDINGS INC. and MARITZ )
 MOTIVATION INC.,                )
                                 )
                    Plaintiffs,  )
                                 )                           Case No. 4:21-cv-00438
 v.                              )
                                 )
 DREW CARTER, et al.,            )
                                 )
                   Defendants.   )

                      DEFENDANTS’ MOTION TO DISMISS THE COMPLAINT

         COME NOW Defendants, Drew Carter (“Carter”), Chris Dornfeld (“Dornfeld”), Jesse

Wolfersberger (“Wolfersberger”), Laurel Newman (“Newman”), Andrew Hrdlicka (“Hrdlicka”),

Ben Valenti (“Valenti”), Daniel Conwell (“Conwell”) (collectively the “Individual Defendants”)

and Whistle Systems, LLC (“Whistle”) (Whistle collectively with the Individual Defendants

defined as “Defendants”), by and through their undersigned attorneys, and for their Motion to

Dismiss the Complaint (the “Motion”) pursuant to Federal Rule of Civil Procedure 12(b)(6) state

as follows:

         1.           Plaintiffs Maritz Holdings Inc. and Maritz Motivation Inc. (collectively “Maritz”)

laid off or furloughed a large number of employees during the Summer of 2020, including the

Individual Defendants in August of 2020. Once terminated and with no source of income or

benefits, the Individual Defendants formed a company called Whistle. Now, more than seven

months later, Maritz has concluded that it is inevitable that Whistle is or will compete with Maritz.

Based on Maritz’s false assumptions and hunches, on April 15, 2021, Maritz filed their Complaint

for Injunctive Relief and Damages against the Individual Defendants and Whistle seeking to

prohibit the Individual Defendants from making a living.



5805333/7/20460.001
         2.           Maritz’s Count I for breach of restrictive covenant fails pursuant to Fed. R. Civ. P.

12(b)(6) because the Complaint and attachments thereto make it clear that those agreements lack

consideration, are otherwise unreasonable and unenforceable on their face and Maritz has failed

to allege a protectable business interest. Accordingly, Count I should be dismissed.

         3.           Maritz’s Counts II & III for trade secret misappropriation based on the “inevitable

disclosure” doctrine fails to state a claim because they are built upon a foundation that consists

purely of conclusions and inferences. Maritz fails to sufficiently allege and describe the existence

of trade secrets, fails to plead that the purported trade secrets at issue derive economic value and

are not generally known, fails to sufficiently allege misappropriation by the Individual Defendants

and fails to allege its purported “trade secrets” are related to interstate or foreign commerce.

Accordingly, Counts II & III should be dismissed.

         4.           Maritz’s Count IV for breach of the duty of loyalty against Carter, Dornfeld and

Wolfersberger fails to set forth facts evidencing solicitation and, accordingly, should be dismissed.

         5.           Maritz’s Count V for unjust enrichment fails because the Complaint lacks factual

allegations of actual misappropriation for which monetary recover could be made and,

accordingly, should be dismissed.

         6.           Maritz’s Count VI fails to state a claim for tortious interference under Missouri law

because the restrictive covenants lack consideration and are otherwise unenforceable on their face

and void as a matter of law. Accordingly, Count VI should be dismissed.

         7.           Maritz’s Count VII fails on its face because an injunction is a remedy and not a

cause of action. Accordingly, Count VII should be dismissed.

         8.           In support of this Motion, pursuant to Local Rule 4.01, Defendants file their

Memorandum of Law in Support and hereby incorporate it as if fully set forth herein.



                                                        2
5805333/7/20460.001
         WHEREFORE, for each of the reasons stated herein and in their Memorandum of Law in

Support, Defendants, Drew Carter, Chris Dornfeld, Jesse Wolfersberger, Laurel Newman, Andrew

Hrdlicka, Ben Valenti, Daniel Conwell and Whistle Systems, LLC, hereby request that the Court

enter an Order dismissing the Complaint for failure to state a claim upon which relief can be

granted, with prejudice, and providing them any such other and further relief as the Court deems

just and proper under the circumstances.



                                            RESPECTFULLY SUBMITTED,


                                            DREW CARTER, CHRIS DORNFELD, JESSE
                                            WOLFERSBERGER, LAUREL NEWMAN, ANDREW
                                            HRDLICKA, BEN VALENTI, DANIEL CONWELL AND
                                            WHISTLE SYSTEMS, LLC


                                            /s/ Richard Z. Wolf
                                            Brian M. Wacker, #61913(MO)
                                            Justin A. Welply, #65262(MO)
                                            120 S. Central Avenue, Suite 700
                                            Saint Louis, Missouri 63105
                                            Ph:     314-719-3700
                                            Fax: 314-719-3710
                                            bwacker@salawus.com
                                            jwelply@salawus.com

                                            Richard Z. Wolf, #6301209(IL)
                                            Matthew R. Barrett, #6308549(IL)
                                            HORWOOD MARCUS & BERK CHARTERED
                                            500 W. Madison Avenue, Suite 3700
                                            Chicago, Illinois 60661
                                            Ph:    312-606-3200
                                            Fax: 312-606-3232
                                            rwolf@hmblaw.com
                                            mbarrett@hmblaw.com

                                            ATTORNEYS FOR DEFENDANTS




                                               3
5805333/7/20460.001
                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing was sent on
this 7th day of May, 2021 electronically by ECF notification all attorneys of record.


                                                    /s/ Richard Z. Wolf




                                                4
5805333/7/20460.001
